Citation Nr: 1549940	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbosacral spine with chronic low back pain.

2.  Entitlement to service connection for a left hip condition.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to July 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The evidence indicates that records from the Social Security Administration (SSA) exist (see April 2009 VA examination report), but those records do not currently appear to be associated with the claims file.  Because SSA records could be relevant to the Veteran's claims concerning the low back and left hip, those records should be requested on remand.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Then, the Veteran should be afforded an addendum VA opinion, and examination if deemed necessary, regarding his low back condition (DJD of the lumbosacral spine with chronic low back pain) and whether it is related to service, to include consideration of the Veteran's report of an in-service fall from a helicopter.  See November 2008 Veteran statement.

Regarding the left hip issue, the Veteran has not been afforded a VA examination.  Thus, he should be afforded one on remand, which includes consideration of any newly associated records and the Veteran's assertion in a June 2015 appellant's brief that he has a left hip condition, which had its onset in service due to basic training, during which he was made to jump, run, and march daily.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding the 38 U.S.C.A. § 1151 issue, the Veteran essentially contends that the he experienced a stroke in October 2007 because a physician at the VA Medical Center (VAMC) in Reno, Nevada, told him to stop taking warfarin (Coumadin) in order to prepare for a repeat EGD (upper endoscopy).  In a May 2014 statement, the Veteran's representative asserts that the physician should not have told him to stop taking Coumadin, an anticoagulant.

By way of background, the Veteran was afforded a VA opinion in November 2009 addressing his contentions.  According to that opinion, the Veteran was taking Coumadin in early October 2007 when an EGD was performed, and the EGD needed to be repeated in order to assess a potential malignancy.  The repeat EGD was recommended to be done after ten days of being off Coumadin.  The Veteran discontinued taking Coumadin.  Then, the Veteran presented with a stroke approximately eight days later, and it was also noted that the Veteran tested positive for amphetamine use via a toxicology screen.

The VA examiner opined that regarding the Veteran's stroke being caused by Coumadin discontinuation, "the cause of the stroke was not reasonably foreseeable, and the [Veteran] was counseled . . . of the risk of a possible stroke while off anticoagulation . . . ."  The Board finds that the opinion is internally inconsistent because the examiner opines that the stroke was not a reasonably foreseeable result of stopping Coumadin, yet the examiner also reports that the Veteran was counseled that such a result was possible after stopping Coumadin.  The Veteran points out the inconsistency in his May 2014 substantive appeal by describing the VA examiner's opinion as "self canceling."  Additionally, on his May 2014 substantive appeal form, the Veteran implies that there is no evidence that he was ever counseled about any stroke risk from stopping Coumadin.  As such, the Board finds that the Veteran should be afforded a new VA opinion addressing whether or not his stroke that occurred in October 2007 was reasonably foreseeable after discontinuing Coumadin approximately eight days earlier.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Because the Veteran indicated in a December 2008 statement that he only receives treatment at VA facilities, relevant ongoing medical records from VA should also be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain ongoing, relevant VA treatment records.

2.  Request all documents pertaining to the application of disability benefits from SSA, including the records relied upon in determining whether benefits were warranted.

3.  After associating any of the above records with the claims file, afford the Veteran a VA opinion by an examiner with sufficient expertise to determine the nature and etiology of any currently present low back disability, preferably the examiner who performed the April 2009 examination.  The examiner should identify any currently present diagnosis pertaining to the low back, to include consideration of DJD of the lumbosacral spine with chronic low back pain.  The claims file must be made available to and reviewed by the examiner.

Based on the evidence, and any examination deemed necessary, the examiner should provide an opinion with respect to any low back condition as to whether it at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the Veteran's report of falling from a helicopter and suffering from a back condition since then.

4.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present left hip condition.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the results of the examination and a review of the record, the examiner should provide any currently present diagnosis pertaining to the Veteran's claimed left hip condition.  Then, the examiner should provide an opinion with respect to any left hip condition as to whether it at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the Veteran's contention that he currently suffers from a left hip condition due to basic training in service where he was made to jump, run, and march daily.

5.  Forward the claims file to an appropriate VA physician, different from the one who provided the November 2009 opinion and not from the Reno VAMC, to obtain an opinion regarding the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a stroke.  All findings and conclusions should be supported with complete rationale, and review of the file should be noted in the report.  If the reviewing physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.

First, identify any additional disability, specifically to consider a stroke and its residuals, caused by the Veteran discontinuing Coumadin in October 2007 and any associated VA care by comparing the Veteran's condition immediately before the beginning of the treatment upon which the claim is based to the Veteran's condition after such treatment and determining whether there is a causal link between any additional disability and discontinuing Coumadin.

Second, provide an opinion as to whether any additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.

Third, provide an opinion as to whether the identified additional disability was an event not reasonably foreseeable.  That is, was the event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

6.  Finally, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

